Citation Nr: 1514407	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-13 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to an effective date earlier than January 13, 2006, for the grant of service connection for PTSD.

2.  Entitlement to an initial rating in excess of 10 percent for the period prior to April 24, 2012, and for a rating in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1984 to October 1991 and from June 1996 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO granted service connection for PTSD and assigned an initial disability rating of 10 percent, effective from January 13, 2006.  In a July 2014 supplemental statement of the case, the RO granted the Veteran an increased rating of 50 percent for PTSD, effective from April 24, 2012.

As the appeal of the Veteran's claim for higher ratings for PTSD emanates from his disagreement with the initial ratings assigned following the grant of service connection, the Board has characterized the claim as for higher initial ratings, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2015.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the Veteran also perfected appeals for claims of service connection for fibromyalgia, irritable bowel syndrome, and cervical strain, as well as claims for increased ratings for his service-connected cold injury residuals of the upper and lower extremities bilaterally.  However, in September 2014 and February 2015 statements and again at his February 2015 hearing before the undersigned Veterans Law Judge, the Veteran stated that he wished to withdraw from appeal all claims except his claims for increased ratings and an earlier effective date for his service-connected PTSD.  Any appeal of claims of service connection for fibromyalgia, irritable bowel syndrome, and cervical strain, as well as claims for increased ratings for his service-connected cold injury residuals of the upper and lower extremities bilaterally, is thus considered withdrawn.


FINDINGS OF FACT

1.  The Veteran filed an initial claim for service connection for PTSD that was first received by VA on January 13, 2006.

2.  For the entirety of the appellate period, the Veteran's PTSD has been manifested by anxiety, disturbances of motivation and mood, anger outbursts, irritability, isolation, problems with sleep, and difficulty in establishing and maintaining effective relationships that approximate occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  An effective date earlier than January 13, 2006, for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2014).

2.  The criteria for an initial rating of 50 percent for PTSD for the period prior to April 24, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for a rating in excess of 50 percent for PTSD for the period from April 24, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development action needed to render a decision on the claims on appeal has been accomplished.

In this respect, through a November 2007 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying claim for service connection for PTSD.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in the November 2007 letter concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the November 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned November 2007 notice letter.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

The Board further notes that VCAA notice is not required with respect to every issue raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, he is provided with VCAA notice as to that claim, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of Section 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.

Here, the Veteran's claims for an earlier effective date and higher initial ratings for PTSD fall squarely within the pattern above.  Thus, no additional VCAA notice was required with respect to the issues on appeal.  Furthermore, as to the effective-date and initial-rating claims, the Board finds the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  The Board further notes that notice regarding an award of an effective date and rating criteria was provided in the November 2007 notice letter.  See Dingess/Hartman, supra.  In addition, the Veteran was given the opportunity to respond following that letter.  

Consequently, the Board finds the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  Records of post-service treatment the Veteran has received from private and VA treatment providers have been obtained and associated with the claims file.  The Veteran was given VA examinations in April 2009, April 2012, and June 2014; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full psychological examinations of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he, his spouse, and his representative have provided written argument in support of his claim.  The Veteran and his spouse testified before the undersigned Veterans Law Judge at a hearing in February 2015.  Otherwise, the Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Claim for Earlier Effective Date

By a June 2009 rating decision, the Veteran was granted service connection for PTSD as a disability that was directly related to service.  An effective date of January 13, 2006, was assigned for the award of service connection.  The Veteran contends that the service connection award should have an earlier date.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date of an original award of service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  The United States Court of Appeals for Veterans Claims (Court) has stated that an "intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised."  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (holding that VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F..R. § 3.155 (2014).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id.; see Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).

A review of the claims file reveals that the Veteran did not file an application for service connection for PTSD at any time prior to discharge from active military service, or within one year of his August 2004 separation from service.  Similarly, the Veteran does not contend that he filed such a claim within a year of separation from service.  Consequently, the effective date for the award of service connection for PTSD shall be the date of receipt of the claim or the date entitlement arose, whichever is later.

The record shows that the Veteran first filed an informal claim for service connection for PTSD that was received by the RO on January 13, 2006.  Thus, the RO assigned the effective date for the award of service connection as the date of receipt of the Veteran's claim.  There is no document of record that was received by the RO earlier than January 13, 2006, that could be construed as a claim of service connection for PTSD.  The Board notes that the Veteran filed a claim of service connection for multiple disabilities, including asthma, cold injury residuals, knee disorders, a lower back disorder, and hemorrhoids, in June 2004, before his separation from active duty.  However, no mention of a psychiatric disability was made at the time of that claim, nor at any point prior to the RO's receipt of the Veteran's informal claim on January 13, 2006.  Thus, because the record contains no evidence manifesting an intent on the part of the Veteran to file a claim for service connection for PTSD before January 13, 2006, the Veteran was therefore afforded the earliest possible effective date, and there is no legal basis to establish an earlier date.  See 38 C.F.R. § 3.400(b)(2)(ii).

The Board notes that records from the Veteran's post-service treatment reflect that he sought treatment for psychiatric complaints earlier than January 2006.  To that end, he has submitted a letter from his private psychiatrist dated in September 2005, in which the psychiatrist indicates that she had begun treating the Veteran in August 2005, less than one year after his separation from service.  However, as stated above, the mere presence of a diagnosis in a medical record cannot be construed as an informal claim for service connection for that condition.  See Brannon, supra.  Thus, although symptoms of PTSD may have been present prior to January 13, 2006, for which the Veteran sought treatment, those treatment records cannot serve as a basis for award of an earlier effective date.  The regulations allow for a report of examination or hospitalization to be accepted as an informal claim for benefits only in certain circumstances.  See 38 C.F.R. § 3.157 (2014).  However, that provision applies only to claims for an increase and claims to reopen.  The Veteran's present claim was not one of these types of claims.  See 38 C.F.R. § 3.160 (2014).  Further, the Veteran contends that the fact of his receiving treatment for PTSD within one year of his separation from service should activate the provision of 38 C.F.R. § 3.400(b)(2)(i) establishing that the effective date of an original award of direct service connection is the day following separation from active service.  However, 38 C.F.R. § 3.400(b)(2)(i) provides for an effective date of the day following the separation from service only if the claim is received within one year after separation from service, which is not the case here.

Therefore, although the Veteran contends that the effective date should be earlier than January 13, 2006, for his award of service connection, the governing legal authority is clear and specific, and VA is bound by it.  Here, the date of receipt of the Veteran's claim of service connection for PTSD was not within one year of his separation from active duty, and there was no claim of service connection for PTSD-either formal or informal-that was received earlier than January 13, 2006.  Consequently, the assignment of an effective date earlier than January 13, 2006, for the award of service connection for PTSD is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.  Although the Veteran contends that the effective date for the grant of service connection for PTSD should be earlier than January 13, 2006, the record presents no evidentiary basis for the assignment of an earlier effective date.  As noted above, the effective date for a claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Here, the Board finds that the date the claim was received by VA-January 13, 2006-controls.  As such, the claim for an earlier effective date is denied.

B.  Claim for Increase

The Veteran contends that his service-connected PTSD is more disabling than reflected by the 10 percent disability rating initially assigned prior to April 24, 2012, and the 50 percent rating assigned thereafter.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126. 

In a June 2009 rating decision, the RO assigned an initial disability rating of 10 percent for the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  In a July 2014 SSOC, the RO assigned an increased rating of 50 percent effective from April 24, 2012.   

Under the General Rating Formula For Mental Disorders, to include PTSD, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).

Relevant medical evidence of record consists of VA psychological examinations conducted in April 2009, April 2012, and June 2014, as well as records of the Veteran's ongoing treatment with private and VA treatment providers.  Report of the April 2009 VA examination reflects that the Veteran complained of ongoing anxiety, which was helped by medication.  He reported that he had been married for 22 years and that he and his wife were "doing fine," although he stated that he was having difficulty with one of his children that had led to a temporary separation from his spouse.  He stated that he had "multiple close friends" and coworkers with whom he enjoyed socializing.  The examiner found the Veteran to be neatly groomed, alert and oriented, with good eye contact and appropriate affect.  No suicidal or homicidal ideation was noted.  The Veteran reported that he experienced anxiety and irritability as well as nightmares two to three times per week.  The examiner diagnosed the Veteran with anxiety disorder and PTSD and assigned Global Assessment of Functioning (GAF) scores of 70 for the anxiety disorder and 90 for the PTSD.  The examiner opined that the Veteran's PTSD symptoms were "quite mild," although he also noted that the Veteran had experienced "family discord, which has likely contributed much more to his level of anxiety."  

Report of the April 2012 VA examination reflects that the examiner noted the previous diagnosis of anxiety disorder but observed that the Veteran's VA treatment records reflected that his anxiety symptoms were well-controlled with medication.  The Veteran reported that his marriage was "rather strained" and that he was distant from his wife.  He also stated that he did not socialize much but had one friend with whom he enjoyed spending time.  The Veteran reported that he continued to hold down a full-time job as a social worker, which was not impacted by his PTSD symptoms, although he stated that he occasionally would take a "mental health day."  He also reported that his anxiety, irritability, and sleep problems were managed by medication.  He further reported experiencing flashbacks and intrusive memories, as well as increased irritability and anger outbursts.  The examiner noted that the Veteran felt detached from others and had a diminished interest in activities, as well as a restricted range of affect.  The examiner specifically noted the Veteran's symptoms of anxiety, panic attacks occurring weekly or less often, mild memory loss, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported that his exaggerated startle response had improved and that he could not remember the content of his dreams.  The examiner noted that the Veteran was "highly disconnected and disengaged from his family members, yet has meaningful relationships outside the home and is functioning quite well at work." She diagnosed the Veteran with PTSD and "Partner Relational Problem," which she noted was not a separate DSM diagnosis but was, she opined, the source of many of the Veteran's psychiatric difficulties.  She assigned an overall GAF score of 60 and found that the Veteran's psychiatric symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

Report of the July 2014 VA examination reflects that the examiner again assigned a diagnosis of PTSD and "Partner Relational Problem."  She further found that the Veteran's psychiatric symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran reported that his relationship with his wife was "good" and with his children was "okay," although his spouse reported that he was "very detached" from both her and their children.  She also reported that the Veteran was "overprotective" and "strict" with her and the children and was not trusting of many people.  The Veteran stated that he stayed in touch with several friends and family members and that he continued to maintain full-time employment with no problems due to PTSD.  He stated that his medication helped with sleep, as well as with anxiety and panic attacks.  He also reported that his mood had been "pretty good," with no feelings of depression but constant anxiety.  He complained of a low energy level, but stated that his level of interest in activities was generally average.  He denied that his irritability was a problem for him, but his wife stated that he was "frequently irritable with her and the kids."  No memory, attention, or concentration problems were noted, and the Veteran denied suicidal or homicidal ideation or hallucinations.  The examiner noted the Veteran's report of recurrent memories and distressing dreams, avoidance, a persistent negative emotional state, and feelings of detachment ,as well as hypervigilance, exaggerated startle response, and sleep disturbance.  The examiner also noted irritable behavior and angry outbursts, as well as anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  She noted the Veteran to be alert and oriented, with a normal mental status examination, euthymic mood, and appropriate, congruent affect.  She again noted that the Veteran's Partner Relational Problem and Parent-Child Relational Problem "are his main issues," causing disconnection and disengagement from family members although allowing the Veteran to maintain meaningful relationships outside the home.

Records from the Veteran's ongoing treatment at with private and VAMC treatment providers reflect that he has been seen for psychiatric treatment on multiple occasions since 2005.  At a February 2006 VA treatment visit, the Veteran reported that he was separated from his wife due to his "increased irritability, anxiety, and hypervigilance."  He complained of some decreased interest in activities as well as irritability, anxiety, and sleep disturbance.  Mental status examination was normal, although the treatment provider noted the Veteran to be dysphoric, with a tense affect.  No delusions or hallucinations were noted, and the Veteran's memory was found to be intact.  He denied suicidal ideation.  The treatment provider assigned a rule-out diagnosis of PTSD and assigned a GAF score of 65.  Similarly, private treatment records reflect the Veteran's ongoing complaints of anger, anxiety, depression, and problems with sleep.  He was seen on multiple occasions in 2006 with reports of trouble sleeping and depression, although he denied any suicidal or homicidal ideation or psychosis.  He was diagnosed at those visits with chronic PTSD and depressive disorder and assigned a GAF score of 70.  At a followup visit in April 2006, the Veteran reported that his problems with sleep and depression were improving following a new regimen of medication. . He was diagnosed at the time with chronic PTSD and depressive disorder and assigned a GAF score of 75.  

The Veteran and his wife have also submitted multiple statements in support of his claim and testified before the undersigned Veterans Law Judge at a hearing in February 2015.  The Veteran's wife in particular has written on multiple occasions that the Veteran experiences moodiness, anger, and increased irritability and is hypervigilant and distrustful with an "obsession with safety. "  She has stated in multiple letters that the Veteran's relationship with her and their children is strained and distant and that he was "emotionally harsh" when the children misbehaved.  She further stated in her letters that he reported fear and hopelessness but that his mediation was helping.  The Veteran has also submitted multiple statements to VA in which he complains of anxiety, irritability, depression, hypervigilance, nightmares, and an "inability to express emptions or to get close to my wife."  In addition, he has submitted, on multiple occasions, a list of his PTSD symptoms "extracted" from a September 2005 letter from his private psychiatrist, identifying symptoms of anxiety, procrastination, difficulty with decision-making, frequent panic attacks, memory loss, depression, low energy, nervousness, problems in his marriage, an exaggerated startle response, sleep disturbance with nightmares, isolation, loss of interest, and difficulty adapting to stressful situations.  The Veteran and his spouse echoed these statements at the February 2015 hearing before the undersigned Veterans Law Judge.  At that time, the Veteran also stated that his PTSD symptoms have been the same since he left service.

Upon review of the above evidence, and in light of the findings of the Veteran's treatment providers, VA examiners, and statements from the Veteran and his wife, the Board finds that, for the period prior to April 24, 2012, the Veteran's service-connected PTSD more nearly approximated a 50 percent rating based on occupational and social impairment with reduced reliability and productivity due to irritability, anxiety, anger outbursts, isolation, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships.  See Mauerhan, 16 Vet. App. 436.  In so concluding, the Board finds particularly persuasive the Veteran's ongoing problems with anxiety and irritability, as well as trouble sleeping, isolation, and difficulty in establishing and maintaining effective relationships with his wife and children as recorded by his treatment providers and April 2009 VA examiner.  In so finding, the Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  Nonetheless, upon review of the relevant medical evidence discussed above, the Board finds that, for the period prior to April 24, 2012, the Veteran's PTSD was manifested by symptoms akin to occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411.  Therefore, the Board finds that a rating of 50 percent prior to April 24, 2012, for the Veteran's PTSD is warranted.

However, the Board does not find that the Veteran's PTSD has approximated a 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, at any time during the appeal period.  Here, the medical evidence does not reflect deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  To the contrary, none of these symptoms has been noted at any time during the appellate period.  At the most, the Veteran's treatment providers and VA examiners have identified him as having some difficulty with familial relationships, but he has continued to maintain full-time employment and has stated on multiple occasions that he continues to perform well at his job, which is not affected by his symptoms of PTSD.  The Board has also has considered but does not find that the Veteran's PTSD has caused total social and occupational impairment at any time during the appeal period; thus, it does not approximate a 100 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.

In its analysis, the Board has considered the GAF scores assigned to the Veteran.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a).

In this case, the Board finds that the Veteran's GAF score of 60, assigned at the April 2012 VA examination, more closely coincides with his stated psychiatric symptoms and with the rating of 50 percent assigned herein for the entirety of the appeal period under the General Rating Formula For Mental Disorders.  The Board finds that this GAF score is most consistent with the Veteran's identified symptoms.  In so finding, the Board notes that the DSM identifies scores in the ranges of 51-60 as "moderate symptoms," which include flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, manifested in such ways as having few friends or conflicts with peers or co-workers.  

The Board notes here that, although the Veteran has reported occasional suicidal ideation during the appeal period, there has been no evidence of consistent suicidal ideation; to the contrary, on multiple occasions at both VA examinations and at his ongoing treatment visits with treatment providers, the Veteran has explicitly denied experiencing any suicidal or homicidal ideation.  In addition, the Veteran has not at any time displayed severe obsessional rituals, nor has he been noted to engage in activities such as shoplifting.  Further, although the Veteran has been noted to have difficulty maintaining social relationships, he has had some degree of success; although described as "distant" and "disengaged," the Veteran has continued to maintain his marriage to his wife of over twenty years.  In addition, the Veteran has reported on multiple occasions that he has several friends with whom he socializes.  In this case, the Board reiterates that the Veteran's assigned GAF score is not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology during the appellate period, as discussed above, is appropriately compensated by the 50 percent rating awarded herein.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, in this case, the Veteran has indicated on multiple occasions, including at each of his VA examinations, that he is successfully maintaining full-time employment as a social worker.  In this regard, the Board recognizes that the Veteran may experience some difficulty working due to his psychiatric disorder but notes that this is reflected in the disability ratings that have been assigned for the disorder.  As he has not alleged at any time that he is unable to work due to his psychiatric disability, the Board thus concludes that the evidence does not establish that the Veteran cannot work because of his service-connected PTSD.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record. 

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disorder under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD, without regard to any other disabilities, has otherwise rendered impractical the application of the regular schedular standards.  To the contrary, the Veteran specifically stated on multiple occasions, including at his VA examinations, that he continues to be employed full time as a social worker.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected PTSD warrants a rating of 50 percent, but no higher, for the entirety of the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for ratings higher than awarded by this decision, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date earlier than January 13, 2006, for the grant of service connection for PTSD is denied.

Entitlement to an initial disability rating of 50 percent for PTSD for the period prior to April 24, 2012, is granted.

Entitlement to a disability rating in excess of 50 percent for the period from April 24, 2012, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


